Case 2:17-cr-20183-MAG-RSW ECF No. 233 filed 11/13/18      PageID.933   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION,
 !
 !
 UNITED STATES OF AMERICA,
 !
               Plaintiff,
     !
     !
 Vs.                                         Case No. 17-cr-20183
                                             HON. MARK A. GOLDSMITH
 !
 !
 HAROLD LASHAWN NERO (D-5),
 !
             Defendant.
 !
 __________________________________________________________________
 MARK H. MAGIDSON (P25581)
 Attorney for Defendant Nero (D-5)
 615 Griswold, Ste. 810
 Detroit, MI 48226
 313-963-4311; 313-995-9146 fax
 mmag100@aol.com
 __________________________________________________________________
                                         !
     NOTICE OF HAROLD NERO’S JOINDER IN ECF 232, MOTION FOR
       DISCOVERY, EARLY PRODUCTION OF BRADY AND JENCKS
     MATERIALS AND TO AFFORD THE DEFENDANT AN OPPORTUNITY
                    TO INTERVIEW WITNESSES
 !
        Now Comes Defendant Harold Nero and hereby joins in Defendant Gaggo’s
 Motions for Discovery, Early Production of Brady and Jencks Material and to
 Afford the Defendant on Opportunity to Interview witnesses, No 232.
 !
Case 2:17-cr-20183-MAG-RSW ECF No. 233 filed 11/13/18         PageID.934   Page 2 of 2




                                         Respectfully Submitted,
                                         by:/s/Mark H. Magidson
                                         Attorney for Harold Nero

                                             !
                            CERTIFICATE OF SERVICE

       I certify that on November 13, 2018 I electronically filed the above Notice of

 Harold Nero’s Joinder in ECF 232, Motion for Discovery, Early Production of

 Brady and Jencks Materials and to Afford the Defendant an Opportunity to

 Interview Witnesses with the Clerk of the Court using the ECF system, which will

 send notification of such filing to the parties of record.

                                                 By: /s/Mark H. Magidson
                                                   MARK H. MAGIDSON (P25581)
                                                   Attorney for Harold Nero
                                                   615 Griswold, Suite 810
                                                   Detroit, MI 48226
                                                   (313)963-4311
                                                   mmag100@aol.com
